Citation Nr: 0022787	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-07 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUE

Entitlement to an increased rating of 50 percent for the 
service-connected post-traumatic stress disorder (PTSD) prior 
to January 19, 1999.  




REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from December 1967 to October 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the RO in a March 1999 that 
assigned an increased rating of 50 percent for the service-
connected PTSD, effective on January 19, 1999.  The veteran 
has expressed satisfaction with the 50 percent rating, but 
has disputed the effective date of January 19, 1999 assigned 
for that rating.  Thus, the issue before the Board is limited 
to this extent as reflected on the preceding page.  



FINDINGS OF FACT

1.  On October 30, 1997, the veteran submitted a claim for an 
increased evaluation for the service-connected PTSD.  

2.  In an August 1998 rating decision, the RO denied the 
veteran's claim of an increased rating.  The veteran 
thereafter submitted a timely Notice of Disagreement (NOD) 
which was received at the RO on January 19, 1999.  

3.  After a February 1999 VA examination, the RO issued a 
March 1999 rating decision that assigned an increased rating 
of 50 percent for the service-connected PTSD, effective on 
February 19, 1999, the date of receipt of veteran's NOD.  

4.  The veteran's PTSD is shown to likely have been 
productive of a level of incapacity manifested by 
occupational and social impairment with reduced reliability 
and productivity and by difficulty in establishing and 
maintaining effective work and social relationships when he 
filed his claim for increase.  



CONCLUSION OF LAW

The criteria for the assignment of a 50 percent rating for 
the service-connected PTSD, beginning on October 31, 1997, 
are met. 38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.400, 4.7, 4.130 including Diagnostic 
Code 9411 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the veteran's claim as to 
the issue of an effective date for the increased rating to 50 
percent for the service-connected PTSD is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000).  That is, the Board finds that the veteran has 
presented a plausible claim.  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.  

In this case, the veteran submitted a claim for a rating in 
excess of 30 percent for the service-connected PTSD on 
October 31, 1997.  In support of the veteran's claim for an 
increased rating, one of the veteran's private social workers 
prepared a March 1998 letter notifying the RO that he had 
continuously treated the veteran for his PTSD since 1995.  
The social worker indicated that the veteran's severe PTSD 
left him quite emotionally disabled.  

In conjunction with the veteran's claim, he was afforded a VA 
examination in June 1998.  On examination, the veteran was 
quite edgy and anxious and claimed that he was not receiving 
the help he needed.  The veteran admitted to some suicidal 
and homicidal ideation.  The veteran denied any delusions or 
hallucinations.  His insight and judgment into his problem 
seemed fair to poor.  The veteran indicated that he was 
bothered by the noises and that he was hyperalert all the 
time.  The veteran reported that he had no friends and that 
he could not relate to people.  The examiner noted a global 
assessment of function (GAF) score of around 50.  

In an August 1998 rating decision, the RO confirmed and 
continued the 30 percent evaluation for the service-connected 
PTSD.  The veteran appealed that determination and the RO 
received the veteran's timely NOD on January 19, 1999.  

Subsequent to the RO's receipt of the NOD, the veteran was 
afforded another VA examination in February 1999.  The mental 
status examination revealed that the veteran was alert and 
oriented to person, place and time.  The veteran's affect was 
constricted and tended to be apathetic and somewhat 
depressed.  His thought content centered on him not 
acknowledging that he was pushing a lot of things back away 
from him (on an emotional level).  The veteran was afraid to 
get close to other people emotionally.  The veteran's thought 
processes were coherent, and he showed no delusional 
features.  

The VA examiner noted that the veteran appeared to have some 
insight into his current condition, although he may benefit 
from more intensive psychiatric treatment that was specific 
for PTSD exacerbation episodes, such as the one that he 
appeared to have experienced since the death of his sister.  
The veteran appeared to have adequate judgment at best.  
Diagnosis was that of PTSD, chronic, severe.  The GAF score 
was listed as being 48.  The examiner concluded that the 
veteran's coping mechanisms had declined as a result of the 
increase in stress.  

In light of the February 1999 VA examination, the RO issued a 
March 1999 rating decision and a March 1999 Statement of the 
Case (SOC) which increased the rating to 50 percent for the 
service-connected PTSD, effective on January 19, 1999, the 
date that the RO received the veteran's NOD.  

Except as provided below, the law provides that increased 
awards will be effective the date of receipt of claim or the 
date entitlement arose, whichever is later.  The effective 
date of an award of increased compensation shall be the 
earliest date it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date; otherwise the date the claim was 
received.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(o) (1999).  

In this case, the veteran's claim for an increased rating was 
received at the RO on October 31, 1997.  However, the RO 
determined that the medical evidence did not show that an 
increase in disability was ascertainable until a time after 
the RO's August 1998 rating decision.  In other words, the RO 
determined that an increase for the service-connected PTSD 
was not warranted based on the June 1998 VA examination 
report.  The Board disagrees.  

The Board finds that the medical evidence of record presented 
in conjunction with the veteran's October 1997 claim of an 
increased rating does show that the service-connected PTSD 
warrants the assignment of a 50 percent rating.  
Specifically, the private social worker indicated that the 
veteran's PTSD was severe as of March 1998.  In addition, the 
VA examiner in June 1998 noted a GAF score of 50, compared to 
the examiner in February 1999 who noted a similar GAF score 
of 48.  In summary, the findings of the VA examination in 
June 1998 and those reported in connection with the VA 
examination in February 1999 show the same degree of 
incapacity referable to the service-connected PTSD.  

These findings, in the Board's opinion, are consistent with a 
level of disablement manifested by occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  

Accordingly, the Board finds that the criteria for the 
assignment of an increased rating of 50 percent for the 
service-connected PTSD from the date of the claim for 
increase are met.  38 C.F.R. § 3.400 (o) (1999).  



ORDER

An increased rating of 50 percent for the service-connected 
PTSD on October 31, 1997 is granted, subject to the 
regulations governing the disbursement of VA monetary 
benefits.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

